Cook, J.,
delivered the opinion of the court.
Appellants were indicted for receiving deposits in a bank, of which they were officers and employees, knowing the bank to be insolvent. The trial court sustained a demurrer to the indictment, following State v. Traylor, 100 Miss. 544, 56 South. 521.
This appeal brings before us a review of that case. When this decision was made, a dissenting opinion was filed by Judge Smith. Since then the two judges approving the decision have retired. We thoroughly appreciate the value of the rule, universally approved by courts of last resort, that decisions construing statutes •should never be overruled unless it appears, beyond question, that the decision was incorrect. It is manifest to us that the construction given to section 1169 of the Code *816of 1906 absolutely nullified a wise and salutary law, and rendered tbe same meaningless. Since tbe decision, tbe legislature of 1912 bas refused to acquiesce in tbe court’s interpretation of tbe statute by passing a declaraory statute affirming and indorsing tbe interpretation of tbe legislative intention as given in tbe dissenting opinion.
We bave already refused to follow State v. Traylor. See State v. Ware, 59 South. 854. We adopt tbe dissenting opinion in State v. Traylor, supra, as tbe proper construction of section 1169.
Reversed and remanded,